Order of disposition, Family Court, Bronx County (Sheldon M. Rand, J.), entered on or about April 14, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. Contrary to appellant’s contention that he was merely present at the scene when his companions robbed the victims, there was ample evidence warranting the inference of accessorial liability, including evidence that appellant encouraged his companions to hit the victims, and that he returned to the scene with his companions shortly after the first incident and continued to harass and rob the victims (see Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]). Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Marlow, JJ.